         Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK,

                                 Plaintiff,                   No. 20 Civ. 1127 (JMF)
             -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                                 Defendants.


R. L’HEUREUX LEWIS-MCCOY et al., on behalf of
themselves and all similarly situated individuals
                                                              No. 20 Civ. 1142 (JMF)
                                   Plaintiffs,

             -v-

CHAD F. WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                                  Defendants.




                           DECLARATION BY PETE R. ACOSTA

I, Pete R. Acosta, hereby state as follows:

    1. I am currently the Director of Trusted Traveler Programs, Admissibility and Passenger

        Programs, Office of Field Operations (OFO), U.S. Customs and Border Protection

        (CBP), U.S. Department of Homeland Security (DHS). I began my career with the U.S.

        Immigration and Naturalization Service in 1996, specifically assigned at that time to Los

        Angeles International Airport. In 2007, I transferred to a position at CBP Headquarters

        in Washington, D.C. I was then the Director of the Immigration Advisory, Joint

        Security, and OFO Police Liaison Officer Programs for the period spanning from 2014

                                                 1
    Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 2 of 7




   through 2017. Since October 2017, I have been employed in my current role as the

   Director of Trusted Traveler Programs.

2. In my role as Director of Trusted Traveler Programs, I am responsible for establishing

   policy to ensure that individuals who apply for participation in any of CBP’s Trusted

   Traveler Programs meet all appropriate qualifications for the programs and do not pose a

   risk to the United States. I am therefore responsible for executing the missions of CBP

   and, in particular, OFO. The CBP mission includes the enforcement of the customs,

   immigration, and agriculture laws of the United States and hundreds of other laws on

   behalf of numerous federal agencies. CBP is the primary law enforcement agency

   responsible for securing the U.S. border at ports of entry (POEs) and preclearance

   locations outside the United States, while also facilitating lawful international trade and

   travel. Among other things, OFO is responsible for coordinating the enforcement

   activities of CBP at POEs to deter and prevent terrorists and other criminals from

   entering the United States. The Trusted Traveler Programs (TTPs) are a key part of

   CBP’s law enforcement mission and are designed specifically to facilitate lawful travel

   by eligible low-risk individuals.

3. I am familiar with the complaints filed in State of New York v. Wolf, Case No. 20-cv-

   1127 and Lewis-McCoy v. Wolf, Case No. 20-cv-1142, filed in the United States

   District Court for the Southern District of New York, and plaintiffs’ claims therein.

4. This declaration is based on my personal knowledge and information presented to me in

   the course of my duties by my staff and other knowledgeable personnel.




                                            2
           Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 3 of 7




       5. On November 24, 2020, defendants filed a letter (Dkt. No. 130) 1 to inform the Court that

          CBP does not have access to DMV information via Nlets for two territories beyond

          those identified in previous filings—the Commonwealth of the Northern Mariana

          Islands (CNMI) and American Samoa. The purpose of this declaration is to explain how

          this information was omitted from paragraphs 17 and 18 of my September 4, 2020

          declaration, Dkt. No. 113-1 ¶¶17-18; paragraph 14 of Robert E. Perez’s September 4,

          2020 declaration, Dkt. No. 113-2 ¶ 14; and page 7 of the Government’s September 4,

          2020 report, Dkt. No. 113 at 7, as well to as explain why this information is being

          brought to the Court’s attention at this time. This declaration also seeks to correct prior

          statements that indicated that CBP determined whether it had access to DMV data via

          Nlets for all domestic jurisdictions.

       6. As explained in my September 4, 2020 declaration (Dkt. No. 113-1) filed to comply

          with this Court’s July 29, 2020 Order (Dkt. No. 92), CBP determined that it did not have

          access to DMV information, in whole or in part, from certain U.S. states, the District of

          Columbia, Guam, the Virgin Islands, and Puerto Rico. Dkt. No. 113-1 ¶ 17.

          Determining CBP’s access to each domestic jurisdiction’s DMV data involved CBP

          ACP/WPP




                                                        Due to what I now understand to have been

          an oversight, CNMI and American Samoa were inadvertently omitted from this process,

          and as a result, the two territories were not identified in my declaration.




1
    Docket numbers refer to the docket of New York v. Wolf, No. 20 Civ. 1127 (JMF) (S.D.N.Y.).
                                                   3
    Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 4 of 7




7. For context, as of October 9, 2020, of the more than 9.6 million TTP applicants, there

   were fewer than 400 active or pending applications from residents of CNMI and

   American Samoa. This includes fewer than 100 active or pending TTP applications

   from American Samoa and fewer than 300 active or pending TTP applications from

   CNMI.

8. Following the discovery in mid-July that CBP did not have access to full DMV

   information for several domestic jurisdictions beyond New York, CBP sought to remedy

   any data gaps. On August 4, 2020, CBP initiated outreach to Nlets and regional CBP

   representatives to determine why some jurisdictions were not providing full access to

   DMV information and to evaluate alternative methods of obtaining DMV records from

   these jurisdictions.

9. It is my understanding that on August 10, 2020, while reviewing these outreach efforts,

   my staff requested that the CBP Office of Information and Technology (OIT) determine

   whether DMV data was being received from CNMI through Nlets. OIT also included

   American Samoa in that inquiry, realizing that CNMI and American Samoa were

   inadvertently excluded from the ACP/WPP            described above. CBP then began to

   include CNMI and American Samoa in its engagement efforts to secure full DMV

   access from all domestic jurisdictions.

10. While there were some indications that data was not being received from CNMI and

   American Samoa, the lack of access to DMV information from these territories was not

   confirmed by September 4, 2020, when my declaration was signed.

11. I understand that OIT conducted further research from August through October to verify

   the extent to which these jurisdictions shared DMV information through Nlets.



                                             4
    Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 5 of 7




12. When reviewing drafts of my declaration filed on September 4, 2020, I was aware that

   there may have been issues with receiving DMV data through Nlets from CNMI and

   American Samoa. This is because between August 10 and August 13, 2020, I was

   included on email communications related to OIT’s outreach efforts that indicated that

   CBP may not have access to DMV information from these two territories. However, I

   also understood that OIT was conducting further research in consultation with my team

   and the National Targeting Center as to whether CBP in fact lacked access to such data.

   Therefore, I reviewed the declaration by relying on prior ACP/WPP               that had

   been vetted and confirmed by CBP several times. I did not include in the declaration the

   possibility that CNMI and American Samoa may not provide DMV data to Nlets

   because I viewed that possibility as still under operational review and not yet verified. I

   now recognize that CBP finalized the declaration before having a definitive

   understanding of whether CBP was receiving DMV information from CNMI and

   American Samoa, and that I should have qualified my statements by noting that final

   confirmation regarding access to information from these two territories was still

   pending. I understand that CBP did not receive final confirmation from Nlets that no

   information was being received from these two territories until October 9, 2020.

13. While my September 4, 2020 declaration was reviewed by operational personnel with

   knowledge of the access concerns regarding CNMI and American Samoa, each of us

   neglected to identify these additional territories as a point to be addressed in the

   declaration.

14. While the concerns regarding Nlets returns from CNMI and American Samoa were

   immediately integrated into internal CBP reporting starting on August 13, 2020, CBP



                                            5
    Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 6 of 7




   operational personnel neglected to inform attorneys at CBP’s Office of Chief Counsel

   and the United States Attorney’s Office for the Southern District of New York of the

   information regarding CNMI and American Samoa before I signed the September 4,

   2020 declaration and after final confirmation was received regarding these jurisdictions

   from Nlets on October 9, 2020. This information therefore was not previously brought

   to the Court’s attention.

15. The relevancy of CNMI’s and American Samoa’s lack of participation in or connection

   to Nlets to the statements previously made in this litigation did not surface until

   November 18, 2020, when CBP’s Office of Chief Counsel read an email unrelated to

   this litigation and reviewed an attachment that indicated that CBP did not have access to

   DMV information from CNMI and American Samoa through Nlets. I have been advised

   that this is when the Office of Chief Counsel first learned of this information, and it was

   at this time that I, and others with knowledge of the access concerns regarding CNMI

   and American Samoa, were alerted to the inconsistency of this information with our

   previous filings in this litigation.

16. CBP sincerely regrets the error and recognizes the gravity of this omission.

17. I declare that the foregoing is true and correct to the best of my knowledge, information,

   and belief.




                                            6
Case 1:20-cv-01127-JMF Document 132 Filed 12/02/20 Page 7 of 7




                            Executed on this ______ day of December, 2020




                                  /s/________________________________
                                  Pete R. Acosta
                                  Director, Trusted Traveler Programs
                                  Admissibility and Passenger Programs
                                  Office of Field Operations
                                  U.S. Customs and Border Protection




                              7
